The opinion of the court was delivered by
Mason, J.:
In the original opinion in this case it was said in effect that the court did not regard the letter which the plaintiff relied upon to toll the statute of limitation as sufficient for that purpose, even if the defendant had been the maker of the note, but that the solution of the question was aided by the fact that his liability arose from his assumption of the mortgage debt. In a motion for a rehearing the entire ground is gone over, an argument being included in support of the view that the operation of the statute would be suspended by an acknowledgment of the existence of a lien as well as by an admission of personal liability. The rehearing will be denied, but the order of affirmance will be based explicitly upon the ground that the letter is insufficient to interfere with the running of the statute, assuming without deciding that an acknowledgment of the lien would have that effect. We are persuaded that the language of the letter here involved comes no nearer to meeting the requirements of the statute than that passed upon in Corbett v. Hoss, 98 Kan. 290, 157 Pac. 1195, and upon the authority of that decision it is held not to have prevented the cause of action from being barred.
The motion for a rehearing is overruled.